Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Status of Claims
This action is in reply to the communications filed on July 5, 2021. 
Claims 1-20 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The disclosure is objected to because of the following informalities:
In paragraph 70, line 2, “The server 102 may thus may suggest such products,” should read “The server 102 may thus suggest such products” 
In paragraph 80, line 2, “via application 114 discover items that available at the retailer” should read “via application 114 discover items that are available at the retailer”
In paragraph 82, line 1, “Up on the shopper selecting” should read “Upon the shopper selecting”
In paragraph 00120, line 1, “determining determine” should read “determining”
In paragraph 00121, line 1, “determining determine” should read “determining”
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 14 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A server system, comprising: a processor; 
a memory; 
a communication interface; 
and a non-transitory processor readable medium storing processor executable instructions configured to be executed by the processor, the processor executable instructions for: maintaining a plurality of items to be purchased; 
maintaining a plurality of item identifiers corresponding to said plurality of items; 
receiving input from a shopper, the input comprising an item identifier associated with at least one of the plurality of items to be purchased by the shopper; 
maintaining a data set comprising purchase history for the shopper based on the input; 
processing the data set; 
and offering to the shopper, new items to be purchased, based on said data set.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, comprise a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by a processor executing instructions, nothing in the claim elements preclude the steps from practically being performed by people. For example, “maintaining, maintaining, receiving, maintaining, and offering” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A server system, comprising: a processor; 
a memory; 
a communication interface; 
and a non-transitory processor readable medium storing processor executable instructions configured to be executed by the processor, the processor executable instructions for: maintaining a plurality of items to be purchased; 
maintaining a plurality of item identifiers corresponding to said plurality of items; 
receiving input from a shopper, the input comprising an item identifier associated with at least one of the plurality of items to be purchased by the shopper; 
maintaining a data set comprising purchase history for the shopper based on the input; 
processing the data set; 
and offering to the shopper, new items to be purchased, based on said data set.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 14 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a server system, a processor, a memory, a communication interface and a non-transitory readable medium is recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of executing processor-readable instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the server system is for processing the data set, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 14, taken individually or as a whole, the additional elements of claim 14 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving input, offering new items) see Symantec, TLI Communications, OIP Techs
electronic recordkeeping (e.g. maintaining a plurality of items, maintaining a plurality of item identifiers, maintaining a data set) see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, Ultramercial
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 14 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 14 and does not qualify as eligible subject matter for similar reasons.  
Claims 2-13 and 15-20 are dependencies of claims 1 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein said maintaining said data set comprises obtaining updates on one or more of transactional data, social media data, weather data and retail rank boost setting data (Examiner notes that social media data is recited at a high level of generality, and only generally links the abstract idea to a particular technological environment)
creating a plurality of archetype digital baskets based on said purchase history, each archetype basket corresponding to a subset of the items (Stating that the baskets are digital only generally links the abstract idea to a particular environment)
wherein said processing further comprises applying machine learning to said data set (Machine learning is recited at a high level of generality and only generally links the abstract idea to a particular technological environment)
wherein said machine learning comprises one or more of factorization, neural networks, ensemble, deep learning, and support vector machine, tree based model and similarity measure (Machine learning is recited at a high level of generality and only generally links the abstract idea to a particular technological environment. Further, no details are provided regarding what steps or types of information are involved in applying machine learning)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S Patent Application No. 2014/0180809 A1 to Boal. 

Regarding Claim 1, Boal, as shown, discloses the following limitations:
-A method of electronic commerce comprising: maintaining a plurality of items to be purchased (Paragraph 0077, product data store 1354 may include information about a plurality of different items);
-maintaining a plurality of item identifiers corresponding to said plurality of items (Paragraph 0077, Information may include identifiers such as Universal Product Codes);
- receiving input from a shopper, the input comprising an item identifier associated with at least one of the plurality of items to be purchased by the shopper (Paragraph 00245, describes receiving item data specifying an item the consumer intends to purchase, including UPC symbols);
- maintaining a data set comprising purchase history for the shopper based on the input (Paragraph 0479, Sort/filtering controls 3602 allow a user to enable various views of listed receipts. Including Purchase History);
-processing the data set (Paragraph 0068, discloses that offers may be personalized, and offers are determined based on purchase history of the client, along with other data such as demographic profile, geographic location, etc);
- and offering to the shopper, new items to be purchased, based on said data set (Paragraph 0134, targeting engine 1580a provides matching offers to corresponding consumer devices).
Regarding Claim 2, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein said maintaining said data set comprises obtaining updates on one or more of transactional data, social media data, weather data and retail rank boost setting data (Paragraph 0181, Block 1210 comprises receiving, from multiple retailers, transaction data).
Regarding Claim 3, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, further comprising shopper on-boarding (Paragraph 0079, offer server 1380 may feature a registration process).
Regarding Claim 4, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1 wherein said processing further comprises creating a plurality of archetype digital baskets based on said purchase history, each archetype basket corresponding to a subset of the items (Paragraph 0092, receipt server 1370 may generate/modify receipts based on transaction data 1355).
Regarding Claim 5, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein the purchase history comprises a historical list of unique ones of the plurality of the items the shopper has ever purchased (Paragraph 0664, discloses that purchase history of every user is identified and recorded from transaction files).
Regarding Claim 6, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1 wherein said processing further comprises applying machine learning to said data set (Paragraph 0167, scoring functions 1775 may be learned by a learning component 1774 using any suitable machine learning techniques). 
Regarding Claim 7, Boal discloses all of the limitations of Claim 5, as shown above. Boal also discloses the following:
- The method of claim 5, wherein said machine learning comprises one or more of factorization, neural networks, ensemble, deep learning, and support vector machine, tree based model and similarity measure (Paragraph 0384, discloses that trends may be discovered using certain machine techniques that are intended to identify combinations of factors to produce desired results). 
Regarding Claim 8, Boal discloses all of the limitations of Claim 7, as shown above. Boal also discloses the following:
- The method of claim 7, wherein said processing further comprises producing predictive ratings (Paragraph 0345, discloses a predictive filtering component to anticipate future purchases).
Regarding Claim 9, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein the new items are offered based on brand affinity (Paragraph 0569, discloses that offers may be provided based on context such as specific brands that have been purchased).
Regarding Claim 10, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein the new items are offered based on price sensitivity (Paragraph 0511, discloses that transaction data may be utilized for the purpose of price discrimination with regards to dynamic offers).
Regarding Claim 11, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein the new items are offered based on archetype determined for the shopper (Paragraph 0340, the data involved in the offer recommendation process include customer demographics and transaction data, for customer clustering and micro-personalization tailoring recommendations to users having very similar behavior using techniques such as association scoring).
Regarding Claim 12, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein the new items are offered based on supplier relationships (Paragraph 0144, discloses that historical trends in a provider’s offers may be used to suggest new offers). 
Regarding Claim 13, Boal discloses all of the limitations of Claim 1, as shown above. Boal also discloses the following:
- The method of claim 1, wherein the new items are offered based on profit margin associated with the new items (Paragraph 0144, historical or projected profit margin may be used to suggest an offer).
Regarding Claim 14, Boal, as shown, discloses the following limitations:
- A server system, comprising: a processor (Paragraph 0701, Offer server 510 comprises one or more processors);
- a memory (Paragraph 0701, Offer server 510 comprises memory);
- a communication interface (Paragraph 0127, discloses offer definition interface component 1584, with which offer providers 1595 may communicate);
- and a non- transitory processor readable medium storing processor executable instructions configured to be executed by the processor, the processor executable instructions for: maintaining a plurality of items to be purchased; (Paragraph 0701, discloses non-transitory computer-readable storage media storing instructions which cause the one or more processors to perform operations disclosed within the application);
- maintaining a plurality of item identifiers corresponding to said plurality of items (Paragraph 0077, discloses identifiers such as Universal Product Codes and/or Stock Keeping Units)
- receiving input from a shopper, the input comprising an item identifier associated with at least one of the plurality of items to be purchased by the shopper (Paragraph 0234, Block 1910 comprises receiving item data that specifies items that a consumer intends to purchase);
- maintaining a data set comprising purchase history for the shopper based on the input (Paragraph 0479, Sort/filtering controls 3602 allow a user to enable various views of listed receipts. Including Purchase History);
- processing the data set (Paragraph 0062, discloses that the invention encompasses data processing systems);
- and offering to the shopper, new items to be purchased, based on said data set (Paragraph 0130, targeting engine 1580a provides matching offers to corresponding consumer devices).
Regarding Claim 15, Boal discloses all of the limitations of Claim 14, as shown above. Boal also discloses the following:
- The server system of claim 14, wherein said maintaining said data set comprises obtaining updates on one or more of transactional data, social media data, weather data and retail rank boost setting data (Paragraph 0181, Block 1210 comprises receiving, from multiple retailers, transaction data).
Regarding Claim 16, Boal discloses all of the limitations of Claim 14, as shown above. Boal also discloses the following:
- The server system of claim 14, wherein said processing further comprises creating a plurality of archetype digital baskets based on said data set, each archetype basket corresponding to a subset of the items (Paragraph 0092, receipt server 1370 may generate/modify receipts based on transaction data 1355).
Regarding Claim 17, Boal discloses all of the limitations of Claim 14, as shown above. Boal also discloses the following:
- The server system of claim 14, wherein the purchase history comprises a historical list of unique ones of the plurality of the items the shopper has ever purchased (Paragraph 0664, discloses that purchase history of every user is identified and recorded from transaction files).
Regarding Claim 18, Boal discloses all of the limitations of Claim 14, as shown above. Boal also discloses the following:
- The server system of claim 14 wherein said processing further comprises applying machine learning to said data set (Paragraph 0167, scoring functions 1775 may be learned by a learning component 1774 using any suitable machine learning techniques).
Regarding Claim 19, Boal discloses all of the limitations of Claim 18, as shown above. Boal also discloses the following:
-The server system of claim 18, wherein said machine learning comprises one or more of factorization, neural networks, ensemble, deep learning, and support vector machine, tree based model and similarity measure (Paragraph 0384, discloses that trends may be discovered using certain machine techniques that are intended to identify combinations of factors to produce desired results).
Regarding Claim 20, Boal discloses all of the limitations of Claim 19, as shown above. Boal also discloses the following:
-The server system of claim 19, wherein said processing further comprises producing predictive ratings (Paragraph 0345, discloses a predictive filtering component to anticipate future purchases).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenfield (US20140249885) discloses a system and method for providing a custom search for a user based on factors such as search history, shopping history, and products promoted by retailers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY R DONAHUE whose telephone number is (571)272-5850. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.R.D./Examiner, Art Unit 3625             

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684